Citation Nr: 0724306	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD), and if so whether service connection 
is warranted.

4.  Entitlement to service connection for anxiety, 
depression.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as post-traumatic headaches, is manifested 
by, at most, headaches anywhere from two times a week to 
daily with no evidence of characteristic prostrating attacks.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to the veteran's active duty service.

3.  A chronic depression/anxiety disorder was not diagnosed 
in service and there is no competent medical evidence linking 
a chronic depression/anxiety disorder to service.

4.  In July 2003, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of the adverse determination but did not file an 
appeal.  Therefore, the decision became final.

5.  In a January 2004 communication, the veteran effectively 
requested that his PTSD claim be reopened. 

6.  Evidence received since the July 2003 RO decision does 
raise a reasonable possibility of substantiating the claim 
for entitlement to service connection for PTSD.

7.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

8.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.

8.  In July 2003, the RO denied the veteran's application to 
reopen the claim of service connection for asthma.  The 
veteran did not file an appeal of the adverse determination 
and the decision became final.

9.  In a July 2004 communication, the veteran effectively 
requested that his asthma claim be reopened. 

10.  Evidence received since the July 2003 RO decision does 
not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected post-traumatic headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124(a), Diagnostic Code 8100 (2006).

2.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A depression/anxiety disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

5.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006).

6.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in an August 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, a 
claim to reopen a final decision, and increased rating 
claims.  The letter specified what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to his claims.  The Board notes that the letter did not 
address the information and evidence necessary to establish 
an effective date in the event entitlement to service 
connection or a higher disability rating is granted.  As 
such, there was a content error with respect to this element.  
The Board notes that the veteran, however, has not been 
prejudiced from the content error because the denial of the 
claims in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private medical records, VA treatment records, and multiple 
VA examination reports.  As such, the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected post-traumatic headaches 
disability has been rated as analogous to the criteria for 
migraine headaches found at 38 C.F.R. § 4.124(a), Diagnostic 
Code 8100.  See 38 C.F.R. § 4.20 (When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.).  

Diagnostic Code 8100 dictates that a 10 percent disability 
rating is warranted for headaches with characteristic 
prostrating attacks averaging once in two months over the 
last several months.  A 30 percent rating may be assigned 
upon a showing of migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months, and a 50 percent rating may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8100.

The relevant medical evidence of record includes a June 2004 
VA treatment note which shows that the veteran complained of 
severe daily headaches; however, an August 2004 VA treatment 
note shows that while the veteran was enrolled in an in-
patient treatment center, he was documented as complaining of 
severe headaches but that often his behavior did not appear 
to be congruent with his complaints.  On one occasion, he was 
seen holding his head as if in pain from a headache but then 
minutes later was seen in a nearby location laughing and 
joking and did not appear to be in pain.  

Additionally, a September 2004 VA examination report noted 
that the veteran complained of frontal migraine or tension 
headaches two to three times a week that were at times 
associated with nausea, but no vomiting.  The veteran noted 
that his headaches could be alleviated partially by taking 
pain medication.  The diagnosis provided was migraine and 
tension headache.

In summary, the relevant medical evidence of record shows 
that the veteran's service-connected headache disability is 
currently manifested by, at most, headaches from two to three 
times a week to daily, which are partially alleviated by pain 
medication.  There is absolutely no evidence of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  As such, 
entitlement to a disability rating in excess of 10 percent 
for service-connected post-traumatic headaches is not 
warranted.  



Service Connection Claims

Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to any complaints or diagnoses of tinnitus.  The record 
contains significant documentation of medical treatment 
sought by the veteran from 1996 to 2004 and these records 
show no complaints or diagnosis of tinnitus until a June and 
July 2004 in-patient treatment summary shows that the veteran 
was referred to audiology for complaints of tinnitus with no 
significant findings.

There is no evidence of in-service complaints or diagnoses 
related to tinnitus, no evidence of any complaints of 
tinnitus from discharge in 1996 until 2004.  The Board notes 
that the veteran's complaints of tinnitus was first made in a 
service connection claim, and no competent medical evidence 
relating any current tinnitus complaints to the veteran's 
active duty service.  As such, entitlement to service 
connection for tinnitus is not warranted.




Depression/Anxiety Disorder

Clinical records during the veteran's period of service are 
negative for a diagnosis of a psychiatric disorder, including 
depression/anxiety disorder.  The Board observes that when 
completing the medical history section at the time of his 
February 1996 discharge examination, that the veteran, in 
response to a section which asked "have you ever had or have 
you now" the following disorders, the veteran checked the 
box pertaining to depression or excessive worry, and the box 
for nervous trouble of any sort.  Although the veteran 
reported a history of depression, excessive worry and nervous 
trouble, the Board notes that this indication does not 
suggest a chronic psychiatric disorder in service, as part of 
the question asks have you ever had.  Irrespective of when he 
had these symptoms, the evidence fails to show a psychiatric 
disorder in service.  In this regard, the Board notes that 
none of the clinical reports show that the veteran was 
treated for a psychiatric disorder.  Moreover, on discharge 
examination in February 1996, the veteran was evaluated as 
having a clinically normal psychiatric examination.  

Furthermore, the Board notes that after service, the 
veteran's first diagnosis of record for depression was in 
2002, several years following his discharge from service.  
Moreover, there is no competent medical evidence linking his 
current diagnosis of depression/anxiety disorder to service.  
The veteran's assertion that he currently has a 
depression/anxiety disorder which is related to service 
cannot be considered competent medical evidence of a nexus to 
service.  As a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  The Court has held that 
if the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking a 
depression/anxiety disorder to service, the Board must find 
that the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


New and Material Evidence Claims

In a July 2003 rating decision, the veteran's claim of 
entitlement to service connection for PTSD was denied.  The 
RO also denied the veteran's application to reopen the claim 
of service connection for asthma.  The veteran did not appeal 
these decisions in a timely fashion; as such, these decisions 
are final.  38 U.S.C.A. § 7105(c).  However, when a claim is 
the subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In January and July 2004, the veteran submitted requests to 
reopen his claims of entitlement to service connection for 
asthma and PTSD.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

PTSD

Turning first to the issue of the veteran's claim to reopen 
his service connection claim for PTSD, the Board notes that 
the veteran's claim of entitlement to service connection for 
PTSD was denied in the July 2003 rating decision in large 
part because there was no evidence of record showing a 
current diagnosis of PTSD.  The Board notes that subsequent 
to the July 2003 rating decision, the veteran underwent a VA 
examination in September 2004.  This examination report 
reflects that the veteran was diagnosed with PTSD.  As such, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.

Turning to the issue of entitlement to service connection for 
PTSD on the merits, the Board notes that under the criteria 
currently in effect, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show that he was a 
petroleum supply specialist and contain no evidence of 
awards, medals or citations evincing combat duty.  Moreover, 
the veteran's service personnel records show that he had no 
foreign service.  Finally, the Board notes that the veteran's 
service records are negative for any findings relating to 
PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years; specifically the September 2004 VA examination 
report.  In order to establish service connection for PTSD, 
however, the diagnosis must be based upon participation in 
combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In October 2002, the RO sent the veteran a letter requesting 
information regarding his in-service PTSD stressors.  The 
veteran did not respond to this request.  In multiple 
statements in the course of seeking medical treatment, 
however, the veteran claimed that his in-service stressors 
were related to combat in Haiti.  Initially the Board notes 
that the veteran only provided vague descriptions of service 
in a combat area with no names of any people he allegedly saw 
injured or killed, and no specific dates for any alleged 
stressors.  The veteran has also not submitted any statements 
from witnesses or any other corroborating evidence to help 
verify his alleged PTSD stressors.  VA cannot attempt to 
verify these incidents without more details regarding the 
time, place, and name of people involved.  The veteran has 
only provided general descriptions of service in a combat 
area, with insufficient details regarding time, date and 
place or individuals involved.  Moreover, as noted above, the 
veteran claims to have engaged in combat with the enemy in 
Haiti and the veteran's personnel records contradict this 
assertion as they show no foreign service.  As such, there is 
absolutely no evidence that the veteran served in Haiti, much 
less engaged in combat with the enemy in Haiti.  Therefore, 
the veteran's alleged in-service stressors have not been 
verified.  

At this point, the Board notes the veteran's representative's 
April 2007 written request for a new VA examination report 
with respect to the issue of entitlement to service 
connection for PTSD because the September 2004 VA examination 
report does not show that the examiner reviewed the veteran's 
c-file.  In considering whether an examination is necessary, 
VA must determine whether the evidence shows that the 
claimant has a current disability, or has persistent or 
recurrent symptoms of a disability, and whether the evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service.  See 38 U.S.C.A. § 
5103A(d).  The Court addressed this issue in Duenas v. 
Principi, 18 Vet. App. 512 (2004).  There, the Court held 
that where no "reasonable possibility" exists that a medical 
examination would aid the veteran in substantiating a claim, 
VA need not provide an examination with respect to that 
claim.  In this case, as explained above, the evidence does 
not support the finding that the veteran was in combat and 
the record does not contain credible evidence of a stressor.  
A VA examination with a review of the c-file would not change 
this.  In the absence of credible evidence of combat duty or 
supporting evidence of an in-service stressor, obtaining a 
medical nexus opinion would be a useless exercise.  The Board 
points out that the facts of this case are different than the 
facts in Charles v. Principi, 16 Vet. App. 370 (2002), in 
which the Court held that VA erred in failing to obtain a 
medical nexus opinion where evidence showed acoustic trauma 
in service and a current diagnosis of tinnitus.  
Significantly, in this case there is no credible supporting 
evidence of the in-service stressor.  As such, the Board 
finds that a new VA examination with respect to this claim is 
not necessary and would not aid in substantiating the 
veteran's claim.  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

Asthma

Turning to the issue of whether or not new and material 
evidence has been received to reopen the veteran's service 
connection claim for asthma, the Board notes that pertinent 
evidence received prior to the July 2003 rating decision 
included the veteran's service medical records, VA treatment 
records, and VA examination reports which showed that the 
veteran reported a history of asthma, but contained no actual 
diagnosis of asthma.  The RO denied the claim, stating that 
there was no evidence that the veteran had asthma related to 
his active duty service.

Evidence received since the July 2003 rating decision 
includes additional VA treatment records and VA examination 
reports.  All of this evidence is technically new in the 
sense that it was not of record at the time of the July 2003 
decision.  However, none of the evidence is material as it 
does not tend to show that the veteran has a current 
diagnosis of asthma.  Moreover, it is merely cumulative of 
evidence that was already of record at the time of the July 
2003 rating decision in that it only demonstrates that the 
veteran continues to report a history of asthma with no 
actual evidence of a current diagnosis of asthma.  As such, 
the new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for asthma.  As such, 
the evidence received since the July 2003 rating decision is 
not new and material as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim of 
entitlement to service connection for asthma.  38 U.S.C.A. 
§ 5108.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic headaches is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression/anxiety 
disorder is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  To this extent, the claim is granted.

Entitlement to service connection for PTSD is denied.

As new and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
asthma, the claim is denied.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


